Exhibit 10.1

 

AMENDMENT TO HCP, INC. EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (the “Amendment”) is made and entered into on April 5, 2013 (the
“Effective Date”), by and between HCP, Inc. (the “Company”) and Paul F.
Gallagher (“Executive”).

 

RECITALS

 

WHEREAS, the Company and the Executive entered into an Employment Agreement on
January 26, 2012 (the “Agreement”); and

 

WHEREAS, the Company and the Executive now wish to amend the Agreement as set
forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned, intending to be legally bound hereby, agree as
follows:

 

1.                                    Unless otherwise defined in this
Amendment, capitalized terms used herein shall have the meanings ascribed to
such terms in the Agreement.

 

2.                                    Section 5(e) of the Agreement is hereby
amended and restated to read as follows:

 

Change in Control Plan.  Notwithstanding the foregoing provisions, in the event
that Executive would be entitled to severance benefits under the Company’s
Change in Control Severance Plan, or any successor plan thereto (the “CIC
Plan”), in connection with a termination of his employment described in
Section 5(b) or Section 5(d) above, Executive will be entitled to receive the
benefits provided under the CIC Plan; provided that Executive acknowledges and
agrees that he shall not be entitled to receive any “Gross-Up Payment” (as
defined in Exhibit C of the CIC Plan) or any other benefits set forth under
Exhibit C of the CIC Plan.  In no event will Executive be entitled to receive
severance benefits under both the CIC Plan and this Agreement.

 

In the event that any of the payments and other benefits provided under this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section,
would be subject to the excise tax imposed by Section 4999 of the Code (“Excise
Tax”), then Executive’s payments and benefits under this Agreement or otherwise
shall be payable either

 

(A)                          in full (with the Executive paying any excise taxes
due), or

 

(B)                           in such lesser amount which would result in no
portion of such payments or benefits being subject to the Excise Tax,

 

--------------------------------------------------------------------------------


 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive, on an after-tax basis, of the greatest amount of payments and
benefits under this Agreement or otherwise, notwithstanding that all or some
portion of such payments or benefits may be taxable under Section 4999 of the
Code.  Any reduction in the payments and benefits required by this Section will
made in the following order: (i) reduction of cash payments; (ii) reduction of
accelerated vesting of equity awards other than stock options; (iii) reduction
of accelerated vesting of stock options; and (iv) reduction of other benefits
paid or provided to Executive.

 

3.                                    Except as modified by this Amendment, the
Agreement shall remain in full force and effect.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment,
in the case of the Company by a duly authorized officer, on the day and year
written below.

 

 

HCP, INC.

 

 

 

 

 

 

 

 

By: /s/ James F. Flaherty III

 

Date: April 5, 2013

James F. Flaherty III

 

 

Chairman of the Board and

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Paul F. Gallagher

 

Date: April 5, 2013

Paul F. Gallagher

 

 

 

--------------------------------------------------------------------------------